DETAILED ACTION
Notice of Pre-AlA or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claim
2. 	Claims 1-17 are pending. Claims 1, 7-9, and 16-17 are in independent forms. 

Priority
3. 	No foreign priority has been claimed. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 05/07/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 05/07/2021 are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been obvious before the effective filing date of 	the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 	Patentability shall not be negated by the manner in which the invention was made.                                       

7.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto US Patent Application Publication No. 2019/0334892 (hereinafter Goto) in view of Nix US Patent Application Publication No. 2019/0313246 (hereinafter Nix).
	Regarding claim 1, a communication apparatus comprising: 
	“an acceptance unit configured to accept an input of a passphrase by a user operation” (see Goto par. 0005, an accepting unit configured to, in a case where the request has been received by the receiving unit, accept a user input regarding whether the parameter setting is to be executed with the other apparatus); 
	“a setting unit configured to set an authentication scheme based on a passphrase length of the passphrase” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507));  and 
	“a communication control unit configured to perform wireless connection with a partner apparatus using the set authentication scheme” (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus);                                                                                                                                 	Goto does not explicitly discloses wherein the setting unit, (i) in a case where the passphrase length is within a predetermined range, sets an authentication scheme of any of WPA (Wi-Fi Protected Access), WPA2, and WPA3, or a combination of at least two of WPA,WPA2, or WPA3, and (ii) otherwise, sets an authentication scheme of WPA3.
	However, in analogues art, Nix discloses wherein the setting unit, (i) in a case where the passphrase length is within a predetermined range, sets an authentication scheme of any of WPA (Wi-Fi Protected Access), WPA2, and WPA3, or a combination of at least two of WPA,WPA2, or WPA3, and (ii) otherwise, sets an authentication scheme of WPA3 (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
	
	Regarding claim 2, Goto in view of Nix discloses the communication apparatus according to claim 1, 
	Nix further discloses wherein the setting unit, in a case where the passphrase length is 0, sets an authentication scheme of a no- encryption mode (see Nix par. 0062, a device 101 could use a set of device default credentials 103 where a shared secret value in a PSK or PMK field within the config-default.device 103c can comprise the value “none” or “null”, etc. In these cases with a null value or equivalent, device 101 may connect with an access point such as WiFi access point 108i without authentication and encryption).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
   
	Regarding claim 3, Goto in view of Nix discloses the communication apparatus according to claim 1, 
	Nix further discloses wherein the setting unit, in a case where the passphrase length is within the predetermined range, sets, by a user operation, an authentication scheme of any of WPA, WPA2, and WPA3, or a combination of at least two of WPA, WPA2, or WPA3 (see Nix par. 0060, An SSID-default.device 103a also does not need to be a pseudo-random string in exemplary embodiments, and could also comprise the value ID.device 101b, or other values uniquely related to device 101. A value PSK-default.device 103b can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default.device 103b can also comprise a pseudo-random string of characters). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
 
	Regarding claim 4, Goto in view of Nix discloses the communication apparatus according to claim 1, 
	Goto further discloses wherein the predetermined range is a range of 8 to 63 characters (see Goto par. 0060, information that can be read by a user may be used, instead of code information such as a QR code. For example, a configuration may be adopted in which predetermined character strings are displayed, the user inputs these character strings after an application is activated, and thus information that is similar to information obtained by capturing a QR code described above is obtained).  
	
	Regarding claim 5, Goto in view of Nix discloses the communication apparatus according to claim 1, 
	Nix further discloses wherein the setting unit, in - 21 -10209435US01/P221-0244US a case where the passphrase length is a certain number of characters, sets, by a user operation, (i) an authentication scheme of WPA, WPA2, or a combination of WPA and WPA2, for which a PSK (Pre-Shared Key) has been set, or (ii) an authentication scheme of WPA3 (see Nix par. 0060, An SSID-default.device 103a also does not need to be a pseudo-random string in exemplary embodiments, and could also comprise the value ID.device 101b, or other values uniquely related to device 101. A value PSK-default.device 103b can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default.device 103b can also comprise a pseudo-random string of characters). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
  
	Regarding claim 6, Goto in view of Nix discloses the communication apparatus according to claim 5, 
	Nix further discloses wherein the certain number of characters is 64 (see Nix par. 0098, the servers in FIG. 1a could include a processor similar to CPU 101c, with primary differences for the processor server being increased speed, increased memory cache, an increased number and size of registers, the use of a 64 bits for datapath widths, integer sizes, and memory address widths, as opposed to an exemplary 32 or 16 bits for CPU 101c in device 101).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).    

	Regarding claim 7, Goto discloses a method for controlling a communication apparatus, the method comprising: 
	“setting an authentication scheme based on a passphrase length of a passphrase inputted by a user operation” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507)); and 
	“performing communication control for performing wireless connection with a partner apparatus using the set authentication scheme” (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus);                                                                                                                                  
	Goto does not explicitly discloses wherein in the setting, (i) in a case where the passphrase length is within a predetermined range, an authentication scheme of any of WPA (Wi-Fi Protected Access), WPA2, and WPA3, or a combination of at least two of WPA, WPA2, or WPA3, is set, and (ii) otherwise, an authentication scheme of WPA3 is set. 
	However, in analogues art, Nix discloses wherein in the setting, (i) in a case where the passphrase length is within a predetermined range, an authentication scheme of any of WPA (Wi-Fi Protected Access), WPA2, and WPA3, or a combination of at least two of WPA, WPA2, or WPA3, is set, and (ii) otherwise, an authentication scheme of WPA3 is set (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
 
	Regarding claim 8, Goto in view of Nix discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus, the method comprising: 
	“setting an authentication scheme based on a passphrase length of a passphrase inputted by a user operation” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507)); and 
	“performing communication control for performing wireless connection with a partner apparatus using the set authentication scheme” (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus);  
	Goto does not explicitly discloses wherein in the setting, (i) in a case where the passphrase length is within a predetermined range, an authentication scheme of any of WPA (Wi-Fi Protected - 22 -10209435US01/P221-0244US Access), WPA2, and WPA3, or a combination of at least two of WPA, WPA2, or WPA3, is set, and (ii) otherwise, an authentication scheme of WPA3 is set.
	However, in analogues art, Nix discloses wherein in the setting, (i) in a case where the passphrase length is within a predetermined range, an authentication scheme of any of WPA (Wi-Fi Protected Access), WPA2, and WPA3, or a combination of at least two of WPA, WPA2, or WPA3, is set, and (ii) otherwise, an authentication scheme of WPA3 is set (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
  
	Regarding claim 9, Goto discloses a communication apparatus comprising: 
	“an acceptance unit configured to accept an input of an authentication scheme and a passphrase by a user operation” (see Goto par. 0005, an accepting unit configured to, in a case where the request has been received by the receiving unit, accept a user input regarding whether the parameter setting is to be executed with the other apparatus); 
	“a determination unit configured to determine whether or not a passphrase length of the inputted passphrase meets a condition of a passphrase length related to the inputted authentication scheme” (see Goto pars. 0044-0045, When the user operation is accepted, the responder apparatus determines which option is selected from these options by the user (step S407). If the responder apparatus has determined that “NO” was selected in step S407, the responder apparatus transmits, to the initiator apparatus, an error response as a DPP authentication response packet (step S417), and ends processing. If the responder apparatus has determined that “OK” was selected in step S407, the responder apparatus displays a UI for allowing the user to input information regarding the initiator apparatus, which is the partner apparatus for the communication parameter setting processing, and enters a user input accepting state (step S408));
	“a setting unit configured to, in a case where the passphrase length does not meet the condition, set an authentication scheme that supports the passphrase length” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507)); and 
	 “a communication control unit configured to, in a case where the passphrase length meets the condition, perform wireless connection with a partner apparatus using the inputted authentication scheme” (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus);  and 
	Goto does not explicitly discloses in a case where the passphrase length does not meet the condition, perform wireless connection with a partner apparatus using the set authentication scheme.
	However, in analogues art, Nix discloses in a case where the passphrase length does not meet the condition, perform wireless connection with a partner apparatus using the set authentication scheme (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
  
	Regarding claim 10, Goto in view of Nix discloses the communication apparatus according to claim 9, 
	Goto further discloses a display control unit configured to, in a case where the passphrase length does not meet the condition, display, on a display unit, information indicating at least one of (i) that the passphrase length is not appropriate or (ii) that an authentication scheme that supports the passphrase length has been set (see Goto par. 0023, the responder displays, on the screen, apparatus information regarding the initiator that can be acquired from a request signal, and accepts a user input as to whether the partner apparatus in which parameters are set is desired by the user. Then, the parameter setting processing using DPP is continued in response to the user input indicating that the initiator is approved of as the partner apparatus in which parameters are set being accepted by the responder).  
	
	Regarding claim 11, Goto in view of Nix discloses the communication apparatus according to claim 9, 
	Nix further discloses wherein the setting unit, in a case where the passphrase length is 0, sets an authentication scheme, which is a no-encryption mode, and (i) in a case where the passphrase length is within a - 23 -10209435US01/P221-0244US predetermined range, sets an authentication scheme of any of WPA (Wi-Fi Protected Access) WPA2, WPA3, or a combination of at least two of WPA, WPA2, orWPA3, and (ii) otherwise, sets an authentication scheme of WPA3 (see Nix par. 0062, 0060, a device 101 could use a set of device default credentials 103 where a shared secret value in a PSK or PMK field within the config-default.device 103c can comprise the value “none” or “null”, etc. In these cases with a null value or equivalent, device 101 may connect with an access point such as WiFi access point 108i without authentication and encryption. An SSID-default.device 103a also does not need to be a pseudo-random string in exemplary embodiments, and could also comprise the value ID.device 101b, or other values uniquely related to device 101. A value PSK-default.device 103b can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default.device 103b can also comprise a pseudo-random string of characters).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   

	Regarding claim 12, Goto in view of Nix discloses the communication apparatus according to claim 11, 
	Nix further discloses wherein the setting unit, in a case where the passphrase length is within the predetermined range, sets, by a user operation, an authentication scheme of any of WPA, WPA2, and WPA3, or a combination of at least two of WPA, WPA2, orWPA3 (see Nix par. 0060, An SSID-default.device 103a also does not need to be a pseudo-random string in exemplary embodiments, and could also comprise the value ID.device 101b, or other values uniquely related to device 101. A value PSK-default.device 103b can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default.device 103b can also comprise a pseudo-random string of characters). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
  
	Regarding claim 13, Goto in view of Nix discloses the communication apparatus according to claim 1, 
	Goto further discloses wherein the predetermined range is a range of 8 to 63 characters (see Goto par. 0060, information that can be read by a user may be used, instead of code information such as a QR code. For example, a configuration may be adopted in which predetermined character strings are displayed, the user inputs these character strings after an application is activated, and thus information that is similar to information obtained by capturing a QR code described above is obtained).  
  
	Regarding claim 14, Goto in view of Nix discloses the communication apparatus according to claim 1 1, 
	Nix further discloses wherein the setting unit, in a case where the passphrase length is a certain number of characters, sets, by a user operation, an authentication scheme of (i) WPA, WPA2, or a combination of WPA and WPA2, for which a PSK (Pre-Shared Key) has been set, (ii) or an authentication scheme of WPA3 (see Nix par. 0060, An SSID-default.device 103a also does not need to be a pseudo-random string in exemplary embodiments, and could also comprise the value ID.device 101b, or other values uniquely related to device 101. A value PSK-default.device 103b can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default.device 103b can also comprise a pseudo-random string of characters). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
 
	Regarding claim 15, Goto in view of Nix discloses the communication apparatus according to claim 14, 
	Nix further discloses wherein the certain number of characters is 64 (see Nix par. 0098, the servers in FIG. 1a could include a processor similar to CPU 101c, with primary differences for the processor server being increased speed, increased memory cache, an increased number and size of registers, the use of a 64 bits for datapath widths, integer sizes, and memory address widths, as opposed to an exemplary 32 or 16 bits for CPU 101c in device 101).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).    
  

	Regarding claim 16, Goto discloses a method for controlling a communication apparatus, the method comprising: 
	“accepting an input of an authentication scheme and a passphrase by a user operation” (see Goto par. 0005, an accepting unit configured to, in a case where the request has been received by the receiving unit, accept a user input regarding whether the parameter setting is to be executed with the other apparatus); 
	“determining whether or not a passphrase length of the inputted passphrase meets a condition of a passphrase length related to the inputted authentication scheme” (see Goto pars. 0044-0045, When the user operation is accepted, the responder apparatus determines which option is selected from these options by the user (step S407). If the responder apparatus has determined that “NO” was selected in step S407, the responder apparatus transmits, to the initiator apparatus, an error response as a DPP authentication response packet (step S417), and ends processing. If the responder apparatus has determined that “OK” was selected in step S407, the responder apparatus displays a UI for allowing the user to input information regarding the initiator apparatus, which is the partner apparatus for the communication parameter setting processing, and enters a user input accepting state (step S408));
 - 24 -10209435US01/P221-0244US 	“setting, in a case where the passphrase length does not meet the condition, an authentication scheme that supports the passphrase length” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507)); wherein 
	“performing communication control for performing wireless connection with a partner apparatus, in a case where the passphrase length meets the condition, using the inputted authentication scheme (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus); and 
	Goto does not explicitly discloses in a case where the passphrase length does not meet the condition, using the set authentication scheme. 
	However, in analogues art, Nix discloses in a case where the passphrase length does not meet the condition, using the set authentication scheme (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).   
 
	Regarding claim 17, Goto discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus, the method comprising: 
	“accepting an input of an authentication scheme and a passphrase by a user operation” (see Goto par. 0005, an accepting unit configured to, in a case where the request has been received by the receiving unit, accept a user input regarding whether the parameter setting is to be executed with the other apparatus); 
 	“determining whether or not a passphrase length of the inputted passphrase meets a condition of a passphrase length related to the inputted authentication scheme” (see Goto pars. 0044-0045, When the user operation is accepted, the responder apparatus determines which option is selected from these options by the user (step S407). If the responder apparatus has determined that “NO” was selected in step S407, the responder apparatus transmits, to the initiator apparatus, an error response as a DPP authentication response packet (step S417), and ends processing. If the responder apparatus has determined that “OK” was selected in step S407, the responder apparatus displays a UI for allowing the user to input information regarding the initiator apparatus, which is the partner apparatus for the communication parameter setting processing, and enters a user input accepting state (step S408));
 	“setting, in a case where the passphrase length does not meet the condition, an authentication scheme that supports the passphrase length” (see Goto par. 0049, the initiator apparatus may display the obtained information regarding the partner apparatus using code information (step S505), and accept a user input regarding whether or not the communication parameter setting processing with this partner apparatus is permitted. If code information regarding an undesired partner apparatus has been read, for example, as a result of “NO” being selected in step S506, the communication parameter setting processing may end without transmission of a DPP authentication request packet. Also, if “OK” has been selected in step S506, the initiator apparatus may display the UI shown in FIG. 7, for example, and prompt information regarding the partner apparatus to be input (step S507));  wherein 
	“performing communication control for performing wireless connection with a partner apparatus, in a case where the passphrase length meets the condition, using the inputted authentication scheme (see Goto par. 0005, a communication apparatus comprising: a receiving unit configured to receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating information regarding the communication apparatus); and 
	Goto does not explicitly discloses in a case where the passphrase length does not meet the condition, using the set authentication scheme.
	However, in analogues art, Nix discloses in a case where the passphrase length does not meet the condition, using the set authentication scheme (see Nix pars. 0165, 0244, device 101 conducts a step 517 to load device owner WiFi credentials 199 for connecting with device owner WiFi access point 122b. Device 101 then conducts a connection setup 518 with device owner WiFi access point 122b (or wireless network 122b) using the device owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.). In exemplary embodiments, connection setup 518 could comprise using any of WPA2-PSK, WPA3-PSK, WPA2-Enterprise, WPA3-Enterprise, EAP-TLS, 5G authentication, and subsequent or related versions of these standards. The credentials necessary to connect with WiFi access point 122b (or wireless network 122b) could be from the received owner WiFi credentials 199 (or credentials 199 for wireless networks other than WiFi such 4G LTE or 5G, etc.)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nix in to the system of Goto in order to provide a value PSK-default device can correspond to a preshared secret key for use in WiFi protocols such as WPA, WPA2, WPA3, etc, and in exemplary embodiments the PSK-default device can also comprise a pseudo-random string of characters (see Nix par. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhammawat (2020/0162915): discloses A wireless network environment includes a plurality of access points, a wireless local area network (WLAN) controller, and a plurality of client devices. The client devices attempt to authenticate with the WLAN controller to gain access to wireless services provided by the WLAN controller and/or the access points. To authenticate with the WLAN controller, the WLAN controller obtains a request to establish a wireless network connection from one or more of the client devices. The WLAN controller then provides a response to the request. The response indicates whether the WLAN controller supports performing password-mapped simultaneous authentication of equals (SAE). The WLAN controller then obtains a message including a password-mapped identifier from the client device. The WLAN controller then establishes a connection with the client device based on the password obtained with password-mapped identifier mapping at WLC.
Sasidharan (2020/0145391): discloses A communication system that includes a data streaming station, a wireless access point (WAP), a first communication station, and a second communication station is provided. The data streaming station, WAP, the first communication station, and the second communication station operate in a first radio frequency (RF) channel of a wireless local area network (WLAN). The first communication station and the data streaming station receive a mirroring request from the second communication station, via the WAP, and authenticate the second communication station as a valid station. The first communication station and the data streaming station share a temporal key with the second communication station, based on authentication of the second communication station. The second communication station captures data packets of the encrypted data stream, via the WAP, based on RF monitoring of network traffic and decrypts the captured data packets based on the temporal key.   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433